Citation Nr: 1014673	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, characterized as degenerative arthritis with 
limitation of flexion, rated as 10 percent disabling 
effective prior to December 19, 2006.

2.  Entitlement to an increased rating for a left knee 
disability, characterized as degenerative arthritis with 
limitation of extension, rated as 10 percent disabling 
effective prior to December 19, 2006.

3.  Entitlement to an increased rating for a left knee 
disability, characterized as lateral instability, rated as 10 
percent disabling prior to May 20, 2005, and as 0 percent 
disabling effective prior to December 19, 2006. 

4.  Entitlement to an increased rating for a left knee 
disability, rated as 30 percent disabling effective as of 
February 1, 2008.




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
separate 10 percent rating for limitation of extension of the 
left knee, continued the 10 percent rating for limitation of 
flexion of the left knee, and decreased a 10 percent rating 
to a 0 percent rating for lateral instability of the left 
knee.  By a March 2007 supplemental statement of the case, 
the RO granted a temporary total rating based upon 
convalescence following a total left knee arthroplasty, for 
the period from December 19, 2006 to January 31, 2008, after 
which time a 30 percent rating became effective.

In April 2008, the Board remanded this matter for additional 
development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  





REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.  

When the Veteran's claims were previously before the Board in 
April 2008, they were remanded for further development.  In 
doing so, the Board directed in part that, after obtaining 
the necessary authorization from the Veteran, the RO was to 
obtain and associate with the claims file all private medical 
records pertaining to treatment for his left knee from 
Kaiser.  All attempts to secure these records were also to be 
documented in the claims folder.  

In response to the Board's instructions, the RO sent the 
Veteran a letter dated in May 2008, that complied in part 
with the Board's remand instructions, but did not mention or 
attempt to obtain the necessary authorizations from the 
Veteran with respect to private medical records pertaining to 
treatment for his left knee from Kaiser, nor does the claims 
file indicate that there was any other attempt to comply with 
this portion of the Board's April 2008 remand instructions. 

Based on the foregoing, the Board concludes that this matter 
must be remanded for additional development in compliance 
with the Board's April 2008 remand instructions.  Here, the 
Board notes that the Court has held that a remand by the 
Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file all 
private medical records pertaining to 
treatment for his left knee, to include 
all available records from Kaiser.  All 
attempts to secure these records must 
be documented in the claims folder.

2.   Then, readjudicate the Veteran's 
claims for increased rating as phrased 
in the title page of this remand.  If 
any action remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow an appropriate 
opportunity for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


